Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Please see below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 7-9, and 10-11 recites, inter alia, “the respective protective liner layer being distinct from the respective neighboring pair of the dielectric layers and not being disposed along a surface of the respective neighboring pair of the dielectric layers” . The negative attributes, i.e. “not being disposed along a surface of the respective neighboring pair of the dielectric layers” contains new matter since the negative attribute is not noted in the disclosure (specs, figures and original claim). On the contrary, Fig 10 depicts that the protective liner (902) is actually disposed along a part of the surface of the neighboring pair of the dielectric layers, specifically, bottom surface of 604a and top surface of 604b, for example.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE; Jae Gilet al., (US 20200212068 A1; hereinafter Lee; using priority date 12/27/2018 as efd as per MPEP § 2154.01(b)).
Regarding Claim 1, Lee (fig.7) discloses a memory cell device, comprising: 
a film stack comprising alternating pairs of dielectric layers (105; 370; 380; [0021]; [0053]) and conductive structures (262 and 265a-d; [0046]) horizontally formed on a substrate (101; [0021]);
a respective dielectric layer (any one of these layers :105; 370; 380) of the dielectric layers being disposed between each neighboring pair of the conductive structures (262 and 265a-d);
an opening formed in the film stack (see fig.7), wherein the opening (where 230 and 240 are formed) is filled with a channel layer (230; [0046]) and a center filling layer (240; [0051]); and 
a protective liner layers (all 261; figs.7; [0046]), each protective liner layer of the protective liner layers being disposed between a respective conductive structure (262 and 265a-d) of  the conductive structures (262 and 265 a-d) and the channel layer (230; figs.7) and disposed between a respective neighboring pair of the dielectric layers (105; 370; 380), the respective protective liner laver (261) being distinct from the respective neighboring pair of the dielectric layers (105; 370; 380) and not being disposed along a surface of the respective neighboring pair of the dielectric layers (261 is not alongside any of 105, 370, and 380; they are spaced apart), the respective protective liner (261) extending along the channel layer (230) from a first junction of a first dielectric layer the respective neighboring pair of the dielectric layers with the channel laver (from junction of 105 and 230; its partially covered with the protective layer) to a second junction of a second dielectric layer the respective neighboring pair of the dielectric layers with the channel layer (junction of 370 and 230 which is partially covered with 261).
Regarding Claim 2, The memory cell device of claim 1, Lee (fig.7) discloses wherein each conductive structure of the conductive structures (262 and 265a-d) further comprises: a metal containing material (265a-d); and 
a ferroelectric layer (262; [0046]) covering the metal containing material (265a-d).  
Regarding Claim 3, The memory cell device of claim 2, Lee ([0031]) discloses wherein the ferroelectric layer is a high dielectric constant material ([0090] discloses that the 162 and 262 are made with same method so [0031] which describes 162 would apply to 262 also).  
Regarding Claim 4, The memory cell device of claim 1, Lee (figs. 7) discloses wherein the channel layer (230) and the center filling layer (240) are vertically disposed in the opening (where 230 and 240 are formed).  
Regarding Claim 5, memory cell device of claim 2, Lee ([0032]) discloses wherein the metal containing material (265a-d) is selected from a group consisting of TiN, TaN, TaSiN, TiSiN, tungsten (W), tungsten silicide (WSi), tungsten polysilicon (W/poly), tungsten alloy, tantalum (Ta), titanium (Ti), copper (Cu), ruthenium (Ru), nickel (Ni), cobalt (Co), chromium (Cr), iron (Fe), manganese (Mn), aluminum (Al), hafnium (Hf), vanadium (V), molybdenum (Mo), palladium (Pd), gold (Au), silver (Au), platinum (Pt), alloys thereof, or combinations thereof ([0090] discloses that the 165a-d and 265a-d are made with same method so [0032] which describes 165a-d would apply to 265a-d also).  
Regarding Claim 6, The memory cell device of claim 5; Lee ([0031]) discloses wherein the ferroelectric layer (262) is a high dielectric constant material ([0090] discloses that the 162 and 262 are made with same method so [0031] which describes 162 would apply to 262 also).  
Regarding Claim 7, The memory cell device of claim 3, Lee ([0031]) discloses wherein the high dielectric constant material (262) is selected from a group consisting of at least one of hafnium containing materials, zirconium dioxide (ZrO2), zirconium silicon oxide (ZrSiO2), tantalum dioxide (Ta205), aluminum oxide (A1203), bismuth strontium titanium (BST), and platinum zirconium titanium (PZT) ([0090] discloses that the 162 and 262 are made with same method so [0031] which describes 162 would apply to 262 also).  
Regarding Claim 8, The memory cell device of claim 1, Lee ([0028]) discloses wherein each protective liner layer (261) of the protective liner layers is a silicon oxide layer ([0090] discloses that the 162 and 262 are made with same method so [0031] which describes 162 would apply to 262 also).  
Regarding Claim 9, The memory cell device of claim 2, Lee (fig.7) discloses wherein the protective liner layer (261) of the protective liner layers is selectively formed at an interface between the ferroelectric layer (262) of the respective conductive structure and the channel layer (230).
Regarding Claim 10, The memory cell device of claim 1, Lee ([0024]]) discloses wherein the dielectric layers (105; 370; 380) are silicon oxide materials.  
Regarding Claim 21,Lee (figs. 7) discloses a semiconductor structure comprising: a memory device structure comprising: a film stack comprising alternating pairs of dielectric layers (105, 370, 380; [0024]) and conductive structures (262 and 265a-d; [0046]) disposed on a substrate (101), an opening (where 230 and 240 are formed) being through the film stack, the opening being defined by a sidewall (sidewall of the opening); 
a channel layer (230; [0046]) disposed on the sidewall; 
a center filling layer (240; [0051]) disposed on the channel layer (230), the channel layer being disposed between the center filling layer (240) and the sidewall (sidewalls of the opening); and 
protective liner layers (261; [0046]),each of the protective liner layers being respective oxidized portions of the channel layer ( whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable, see MPEP 2113 [R-1]); since Lee ([0028]) discloses wherein the protective liner layers (261) are silicon oxide ([0090] discloses that the 161 and 261 are made with same method so [0028] which describes 161 would apply to 261 also) , therefore the structural limitation is met), each of the protective liner layers being disposed laterally between a respective structure of the conductive structures (262 and 265a-d) and the channel layer (230) and being disposed vertically between a respective pair of the dielectric layers (105; 370; 380).  
Regarding Claim 22, The semiconductor structure of claim 21, Lee (fig.7) discloses wherein each of the conductive structures further comprises: a ferroelectric layer (262; [0046]) along facing surfaces of a respective pair of the dielectric layers (105; 370; 380) between which the respective conductive structure (262 and 265a-d) is disposed and along a respective liner layer (261) disposed between the respective pair of the dielectric layers (105; 370; 380); and a metal containing material (265a-d) on the ferroelectric layer (262).  
Regarding Claim 23, The semiconductor structure of claim 22, Lee ([0032]) discloses wherein the metal containing material (265a-d) is selected from a group consisting of TiN, TaN, TaSiN, TiSiN, tungsten (W), tungsten silicide (WSi), tungsten polysilicon (W/poly), tungsten alloy, tantalum (Ta), titanium (Ti), copper (Cu), ruthenium (Ru), nickel (Ni), cobalt (Co), chromium (Cr), iron (Fe), manganese (Mn), aluminum (Al), hafnium (Hf), vanadium (V), molybdenum (Mo), palladium (Pd), gold (Au), silver (Au), platinum (Pt), an alloy thereof, or a combination thereof ([0090] discloses that the 165a-d and 265a-d are made with same method so [0032] which describes 165a-d would apply to 265a-d also).  
Regarding Claim 24, The semiconductor structure of claim 22, Lee ([0031]) discloses wherein the ferroelectric layer (262) is a high dielectric constant material ([0090] discloses that the 162 and 262 are made with same method so [0031] which describes 162 would apply to 262 also).  
Regarding Claim 25,The semiconductor structure of claim 24, Lee ([0031]) discloses wherein the high dielectric constant material (262) is selected from a group consisting of at least one of hafnium containing materials, zirconium dioxide (ZrO2), zirconium silicon oxide (ZrSiO2), tantalum dioxide (Ta205), aluminum oxide (A1203), bismuth strontium titanium (BST), and platinum zirconium titanium (PZT) ([0090] discloses that the 162 and 262 are made with same method so [0031] which describes 162 would apply to 262 also).  
Regarding Claim 26, The semiconductor structure of claim 21, Lee ([0028]) discloses wherein the protective liner layers (261) are silicon oxide ([0090] discloses that the 161 and 261 are made with same method so [0028] which describes 161 would apply to 261 also).  
Regarding Claim 27, The semiconductor structure of claim 21, Lee ([0024]) discloses wherein the dielectric layers (105; 370; 380) are silicon oxide materials.  
Regarding Claim 28, Lee (fig. 7) disclose a semiconductor structure comprising: 
A NAND (The recitation “A NAND” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).) memory device structure comprising: 
a film stack comprising alternating pairs of dielectric layers (105; 370; 380)  and conductive structures (262, and 265a-d) disposed on a substrate (101), each of the conductive structures comprising: 
a metal containing material (265a-d); and 
a ferroelectric layer (262) disposed between the metal containing material (265a-d) and each dielectric layer (105; 370; 380) of a respective pair of the dielectric layers (105; 370; 380) between which the respective conductive structure (262, and 265a-d)  is disposed and disposed along a side of the metal containing material (265a-d); 
protective liner layers (261) each being disposed along a respective ferroelectric layer (262) and between a respective pair of the dielectric layers (105; 370; 380);
a channel layer (230) disposed on the protective liner layers (261) and the dielectric layers (105; 370; 380); and 
a center filling layer (240) disposed on the channel layer (230), the channel layer (230) being disposed between the center filling layer (240) and the dielectric layers (105; 370; 380) and between the center filling layer (240) and the protective liner layers (261).  
Regarding Claim 29, The semiconductor structure of claim 28, Lee ([0032]) discloses wherein the metal containing material (265a-d) is selected from a group consisting of TiN, TaN, TaSiN, TiSiN, tungsten (W), tungsten silicide (WSi), tungsten polysilicon (W/poly), tungsten alloy, tantalum (Ta), titanium (Ti), copper (Cu), ruthenium (Ru), nickel (Ni), cobalt (Co), chromium (Cr), iron (Fe), manganese (Mn), aluminum (Al), hafnium (Hf), vanadium (V), molybdenum (Mo), palladium (Pd), gold (Au), silver (Au), platinum (Pt), an alloy thereof, or a combination thereof ([0090] discloses that the 165a-d and 265a-d are made with same method so [0032] which describes 165a-d would apply to 265a-d also).  
Regarding Claim 30, The semiconductor structure of claim 28, Lee ([0031]) discloses wherein the ferroelectric layer (262) is a high dielectric constant material ([0090] discloses that the 162 and 262 are made with same method so [0031] which describes 162 would apply to 262 also).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898                                                                                                                                                                                             
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 27, 2021